Citation Nr: 1236653	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from March 1957 to September 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  .


REMAND

The Veteran states that he was hospitalized for low back and neck problems during recruit training at Fort Carson, Colorado. 

The RO has determined that the Veteran's service treatment records are unavailable, except for the report of separation examination.

As the service treatment records are unavailable, VA has a heightened duty to assist the Veteran in developing his claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. These records include but are not limited to military records, including service medical records, medical and other records from VA medical facilities, and records from non-VA facilities.  38 C.F.R. § 3.159(c). 





As there is no record of a request directly to an Army hospital for in-patient records, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal custodian:

a).  The in-patient records from March 1957 to June 1957 from the Army Hospital at Fort Carson, Colorado. 

b).  The in-patient records from June 1957 to September 1957 from the Army Hospital at Fort Lewis, Washington. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the medical and legal records, pertaining to a work-related injury in 1994 and a claim with the Texas Workers' Compensation Commission.

3.  Request the MRIs of the cervical and lumbar segments of the spine in 2002 and in 2008 or 2009 from the Dallas VA Medical Center.  






4.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current claimed disabilities are a progression of the symptoms in service or the development of new and separate conditions? 

In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms, which later supports a diagnosis by a medical professional, regardless of the lack of contemporaneous medical evidence. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to an event in service, please identify the other potential etiologies, when the event in service is not more likely than any other etiology to cause the current disabilities and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 






5.  After the above development, adjudicate the claims of service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



